Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 RUBY AMANCIO,
                            Plaintiff

 vs.                                                             CivilAction No

 TARGET CORPORATION D/B/A
 TARGET STORES, INC.

                            Defendant                             July 22,2020

                                  NOTICE OF REMOVAL

        PLEASE TAKE      NorlcE that, pursuant to 28 u.s.c.               SS 1332, 1441, and 1446,

 defendant, Target Corporation d/b/a Target Stores, lnc., hereby gives notice of the

 removal of the above-captioned action from the Superior Court of Connecticut, J.D. of

 Danbury at Danbury, which is the judicial district in which said action is pending, to this

 Court. The grounds for removal are as follows:

        1.     On or about July 8, 2020 the plaintiff, RUBY AMANCIO, commenced a

 civil action against Target Corporation D/B/A Target Stores, lnc. in the Superior Court

 of Connecticut, J.D. of Danbury, at Danbury, titled Rubv Amancio v. Ta rqet Corporation

 D/B/A Target stores, lnc. (the "Danbury Action"), Docket Number, DBD-cv2g-

 6036522-S.




                                                    1



                              Conway Stoughton LLC         r Attorneys   at Law
                              641 Farmington Avenue,       Hartford, CT 06105
                         (860) 523-8000   .   Fax (860) 523-8092r IURIS NO. 421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 2 of 23




        2.     ln the plaintiffs Complaint, she alleges that as a result of the negligence

 of the defendant, she "suffered the following injuries, some or all of which may be

 permanent in nature: injuries to the muscles and soft tissues of her cervical spine;

 cervical disc herniations at the CS-CO and C6-C7 levels; injuries to the muscles and

 soft tissues of her thoracic spine; injuries to the muscles and soft tissues of her lumbar

 spine; lumbar disc displacement at the L4-L5 and L5-S1 levels; right knee meniscal

 sprain/tear; right knee strain/sprain and emotional upset."

        3.     Plaintiffs counsel's demand letter dated April 30,2O2O sets forth medical

 bills of over $100,000, and makes a demand of $500,000 to settle the plaintiff's claims.

        4.     This Notice of Removal is filed pursuant to 28 U.S.C. gg 1441 and

 1332(a) because complete diversity exists between the plaintiff and the defendant

 Target Corporation dlbla Target Stores, lnc., and the amount in controversy exceeds

 the sum or value of $75,000, exclusive of interest and costs.

        5.     There is complete diversity of citizenship between the plaintiff and the

 defendant. Plaintiff is an individual who is a citizen of the State of Connecticut. The

 defendant, Target Corporation, is a Minnesota corporation and maintains its principal

 place of business in Minneapolis, Minnesota.




                                               2

                               Conway Stoughton LLC r Attorneys at Law
                               641 Farmington Avenue, Hartford, CT 06105
                         (860) 523-8000 r Fax (860) 523-809/r JURIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 3 of 23




        6.      Upon information and belief, the value of the Danbury Action exceeds the

 sum or value of $75,000, exclusive of interest and costs. Specifically, the case appears

 to have value in excess of $75,000 based on the extensive list of injuries listed in the

 plaintiff's Complaint, the medical bills of over $100,000 and the demand of $500,000

 to settle the plaintiff's claims, set forth in plaintiffs counsel's demand letter dated April

 30,2020.

        7.      This Notice of Removal is being timely filed within 30 days after the

 receipt by defendant, Target Corporation d/b/a Target Stores, lnc., through service of

 a copy of the initial pleading setting forth the claim for relief upon which plaintiff's claims

 are based, pursuant to 28 U.S.C. S 1446. Plaintiff served her initial pleading in the

 Danbury Action on defendant Target Corporation d/b/a Target Stores, lnc. on June 24,

 2020. Accordingly, the time for filing this Notice under the provisions of 28 U.S.C.         S

 1441 has not expired.

        8.      This Court would have had original subject matter jurisdiction of this

 action underthe provisions of 28 U.S.C. S 1332 if the DanburyAction had originally

 been brought in Federal court. Removal is therefore proper under 28 U.S.C. g 1441(a).

        9.      Removalof this case on the basis of diversity citizenship is not precluded

 by 28 U.S.C S 1441(bX2) because none of the parties in interest has joined and served




                                                J

                                Conway Stoughton LLC r Attorneys at Law
                                641 Farmington Avenue, Hartford, CT 06105
                          (860) 523-8000 r Fax (860) 523-8092r JURIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 4 of 23




 as a defendant a citizen of the State of Connecticut, which is the State in which the

 Danbury Action was brought.

        '10.   All state court papers served on defendants at the time of           removal,

 consisting of the summons and complaint, are attached hereto as Exhibit B.

        11.    Written notice of the filing of this Notice has been given to all parties as

 required by law (Exhibit C).

        12.        Pursuant to 28 USC 51446(d), the defendant has notified the Superior

 court of the state of connecticut of the filing of this petition.

        For the reasons set forth above, defendant hereby removes this action from the

 superior court of connecticut, J.D. of Danbury at Danbury, to this court.


                                                  DEFENDANTS,
                                                  TARGET CORPORATION D/B/A
                                                  TARGET STORES, INC., ET AL


                                                  By: /s/ Renee W        ct1 0580
                                                  Renee W. Dwyer, ct10580
                                                  Conway Stoughton LLC
                                                  641 Farmington Avenue
                                                  Hartford, CT 06105
                                                  Phone: (860) 523-8000
                                                  Fax: (860) 523-8002
                                                  E-Mail : rdwyer@conwaystouq hton.com




                                                    4

                                Conway Stoughton LLC      .   Attorneys at Law
                                641 Farmington Avenue, Hartford, CT 06105
                         (860) 523-8000   r   Fax (860) 523-8061o }URIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 5 of 23




                                       CERTIFICATION

        I hereby certify that on July 22,2020, a copy of the foregoing Federal Notice of
 Removal was filed electronically and served by mail on anyone unable to accept
 electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court's electronic filing system or by mail to anyone unable to accept electronic
 filing as indicated on the Notice of Electronic Filing. Parties may access this filing
 through the Court's CM/ECF System.


                                                   /s/ Renee W. Dwver ct10580
                                                   Renee W. Dwyer, ct10580
                                                   Conway Stoughton LLC
                                                   641 Farmington Avenue
                                                   Hartford, CT 06105
                                                   Phone: (860) 523-8000
                                                   Fax: (860) 523-8002
                                                   E-Mail: rdwvertO                   hton.com




                                                     5


                               Conway Stoughton LLC         .   Attorneys at Law
                               641 Farmington Avenue,       Hartford, CT 06105
                          (860) 523-8000   r   Fax (860) 523-8062r JURIS NO. 421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 6 of 23




                                 EXHIBIT A




                                          6

                         Conway Stoughton LLC o Attorneys at Law
                         641 Farmington Avenue, Hartford, CT 06105
                   (860) 523-8000 . Fax (860) 523-809!r JURIS NO. 42L209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 7 of 23




DOCKET NO. DBD- CV 20.603 65225                                   SUPERIOR COURT

RUBY AMANCIO                                                      J.D. OF DANBURY

VS.                                                               AT DANBURY

TARGET CORPORATION DIB,I A
TARGET STORES,INC.                                                JULY 22,2020

               NOTICE TO STATE, COI]RT OF REMOVAL OF ACTION

       In accordance with 28 U.S.C. $ 1446(d), the defendant, Target CorporationdlblaTarget

Stores, Inc., hereby files this Notice of Removal with the Superior Court of Connecticut, for the

Judicial District of Danbury.

       TO: Clerk of the Superior Court, J.D. of Danbury.

       You are hereby notified that Target CorporationdlblaTarget Stores, Inc., filed with the

Clerk of the United States District Court for the District of Connecticut     a   Notice of Removal of

the above-captioned action from the State Superior Court to the Federal District Court. A copy

of said Notice of Removal is attached hereto as Exhibit       A. By filing this notice,   the defendants

have effected a removal of this action to the United States District Court for the District of

Connecticut.




                                                     I

                                Conway Stoughton LLC r Attorneys at Law
                                641 Farmington Avenue, Hartford, CT 06105
                          (860) 523-8000   .   Fax (860) 523-80Q/r JURIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 8 of 23




       Pursuant to 28 U.S.C. $ 1446(d), the Superior Court is prohibited from proceeding

further in the above-captioned action unless and until the action is remanded to this Court.

                                                          DEFENDANTS,
                                                          TARGET CORPORATION DIBI A
                                                          TARGET STORES,INC.

                                                          /a/ Rr*W,ltuf"
                                                  By
                                                          Ren6e W. Dwyer
                                                          Amanda Buckingham
                                                          Conway Stoughton LLC
                                                          641 Farmington Avenue
                                                          Hartford, CT 06105
                                                          Phone: (860) 523-8000
                                                          Fax: (860) 523-8002
                                                          Juris No.421209




                                                    2

                              Conway Stoughton LLC         .Attorneys at Law
                              641 Farmington Avenue,       Hartford, CT 06105
                         (860) 523-8000   r   Fax (860) 523-80Qlr |URIS NO. 421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 9 of 23




                                      CERTIFICATION

       I hereby certiff that a copy of the above was or will immediately be mailed or delivered
electronically or non-electronically on this 22"d day of July, 2020, to all counsel and self-
represented parties of record and that written consent for electronic delivery was received from all
counsel and self-represented parties of record who were or     will immediately be electronically
served.

David B. Hartshorn, Esq.
Law Offices of Brian J. Mongelluzzo,LLC
1211 Chase Parkway
Waterbury, CT 06708
Pleadines@bimlaw.com

                                                      /o/ ko"uW,lfu"tp,
                                                      Ren6e W. Dwyer




                                                a
                                                J


                               Conway Stoughton LLC r Attorneys at Law
                               641 Farmington Avenue, Hartford, CT 06105
                         (860) 523-8000 r Fax (860) 523-8002.}URIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 10 of 23




                                EXHIBIT B




                                          7

                        Conway Stoughton LLC o Attorneys at Law
                        641 Farmington Avenue, Hartford, CT 06105
                    (860) 523-8000 o Fax (860) 523-8002. JURIS NO.421209
                                                                                                                                                                                      #
             Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 11 of 23
  su$/tMoNs - etvtr.
 JD-CV-1 Rev.4-18                                                                                                                          STATE OF CONNECTICUT
 c.G.s. ss 51-340, 51-347, 51-349, 51-350. 52-45a.                                                                                            SUPERIOR COURT
 52-4a, 52-259, P.B SS 3-1 through 3-21 , 6-,|, 1 o-1 3
                                                                                                                                                            wv,rw.jud.ct,gov
 See other side for instructions

 n   "x" if amount. legalinterest or property in demand, not including interesl and
 u costs    is less than $2,500.
 l7l "X" jf 9mgg1! legal interest or property in demand, not including interest and
 s costs is $2,500 or more.
 n "X" if claiming other relief in addition to or in lieu of money or damages.
TO: Any proper officer; BY AUTHORTTY OF THE STATE OF CONNECTTCUT, you are hereby commanded to make due
                                                                                                       and legal service of
this Summons and attached
             of court clerk                            papers shall be                           town and zip           Telephone number              Return Date             bea
 (c.c.s. $5 51-346, 51-350)
                                                                                                                        {with area code)
 146 White Slreet, Danbury, CT 0681 0                                                                                   ( 203 )207-s6oo                                                      2
       Judicial District                                                 At   (Town in which writ is returnabreJ   (C.G.S@
       Housing Session                        n   G.A.
                                                  Number:                Danbury
                                                                                                                                                           type code {See
                                                                                                                                                                    T
                                                                                                                                                                                    on page 2)

                                                                                                                                                                                 Minor: 03
 For the Plaintiff(s) please enter the appearance of:
                              attorney, law       or                                                         and zip                                                (to   be entercd by allomey
 Law Offices of Brian J. Mongelluzzo, LLC 1211 Chase parkway, Waterbury CT 06708                                                                      424434
                                 area code)                                          of
 (zotl         o74-2s26
 The attorney or law firm appearing for lhe plainliff, or the plaintiff if                                                                   papars             't0-
 self-represented, agrees to accept papers (servlc6) el€ctronically in
 this case under Section 10-1 3 of the Connecticut praclice Book.
                                                                                    E Yes tr             tto        pleadings@bjmlaw.com
 Number of Plaintiffs:           1                     Number of Defendants:              I                 I      forrn JD-CV-2 attached for additional parties
       Part[es                 Name (Last, First, Mlddle lnltlal) and Address of Each                              (Number; Stree{,' P.4. Box; Town; State,' zip; Country,          if not
         Flrst             Name: Amancio, Rubv                                                                                                                                                    P-01
       Plaintiff           ,qddress: 49 Kay View Avenue, Bethel, CT 06401

     Additional            Name:
                                                                                                                                                                                                  P-02
      Plaintiff            Address:

       First                                                    Target.stores, lnc. 7 Stony Hill Road, Bethel, cT 06801
     Defendant
                           *l_"_.__
                           Addres':    lgrgeJ,Corjoration^d/b/a
                                       Agent for Service: G T Corpoiation System, 67 Burirside Aven'ue, Easl Hartford, CT 06108
                                                                                                                                                                                                  D-0{

     Additional            Name:
                                                                                                                                                                                                  D-O2
     Defendant             Addressi

     Additional            Name:
                                                                                                                                                                                                  D-03
     Defendant             Address:

     Addltlonal            Name:
                                                                                                                                                                                                  D-04
     Defendant             Addrs6s:

Notice to Each Defendant
1-   YoU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff
                                                                                                                                            is making
     against you in this lawsuit.
2- To be notified of further proceedings, you or your attorney must file a form called an 'Appearance" with the clerk of
                                                                                                                         the above-named Court at the above
     court address on or before the second day after the above Return Date. The Return Date is not a hearing daie. you do not have to come
                                                                                                                                           to court on the
     Return Date unless you           rec€ive a separate notice telling you to come to court.
3' lf you or your attorney do not file a written 'Appearance" form on time, a judgment may be entered against you by default. The 'Appearance,,
                                                                                                                                                form may be
   obtained at the Court address above or at www.jud.ct.gov under,'Court.Foims.,'
4' lf you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a iuperior
                                                                                                                                              cou* law
   library or on-line al www.iud.ct.goy under "Court Rules.,'
5. lf you have                  the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Cou* is not allowed to give
                                                                                                                                               advice on
     legal
          (sw                                                                                                      of
                                                                                 Superior Couri
                                                                                 Asslstant Clerk            David B. Hartshorn, Esq.
lf this            ts             a                                                                                                                            Far Cauft
a. The signing has been done so that the Plaintiff(s) will not be denied aceess to the courts.                                                               Date
b. lt is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegalions contained in the Complaint, or the service of the Summons Lr Comptaint.



I certify I have read and                Signed                          PIaintiq
understand the above:
                                                                                                        1   of2)
                          Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 12 of 23
    Instructions
    1. Type or pint legibty; sign summons.
    2. Prepare or photocopy a summons for                    each defendant.
    3' Aftach the original summons to the oiginat complaint,
                                                                 and-attach a copy of the summons to each eapy
        more than 2 plaintiffs or more than 4 defendants prepare torm                                               of the complaint. Also, if there are
                                                                         JD-cv-i an!          it to ine originit and all copies of the compraint.
    4' After seruice has been m,9d1br a proper officer,'nb'originar jip-ei             1\9ch
    5. Do not use fhis form for the following actions:                                     retum with the clerk of court.
                                                                              "na-on"a*
       (a) Family mafters (for example divorce, chitd
                                                        support,                (f) Proceedings peftaining to arbitratian
        .. . gustody, Fltemity, and visitation mafters)                         @) Any actions or proceedings in which an aftachment,
       (b) Summary Process acflons
       (c) Applications for change of name                                       .. gamishment or replevy is sought
       (d) Prcbate appeals                                                      Q) entry and Detainer proceedings
       (e) Administrative appeals
                                                                                (i) Housing Code Enforcement actions




                                                                     The Judiciat Branch of ihe srate *"4*?"1,"":icompties
                                                                                                                                 wirh the Americans with
                                                                                   Act (ADA). rf you need a reasonabre accommodalion
                                                                     .Disabirities                                                     in accordance with
                                                                     the ADA, contact a court crerk or an ADA contaciperson
                                                                                                                            risted ar wwwjud.ct.gou/ADA.


   Gase                Codes
                           Codes
  Major Description        MaJor/                        Minor Description                                           Codes
                               Mlnor                                                            MaJor Description    Major/                        Minor Description
                                                                                                                     Minor
   Contracts                   c00       Construction - All other
                                                                                                Property             P00         Foreclosure
                               c10       Conslruction - State and Local
                                                                                                                     P10        Partition
                               c20       lnsurance Policy
                                                                                                                     P20        Quiet ltleiDischarge of Mortgage or Lien
                               c30       Specitic Pe.formance
                                                                                                                     P30        Asset Forleiture
                               c40       Collections
                                                                                                                     P90        All other
                               c90       All other

                                                                                               Torts (Other than     T02        Defective Premises - Ptivate - Snow or lce
  Eminent Domain               E00       Stale Highway Condemnation                            Vehicular)            T03        Defective Premises - pdvate - Other
                               E10       Redevelopment Condemnation
                                                                                                                     T11        Defective Premlses - public - Snow or lce
                               820       Other State or MunicipalAgencies
                                                                                                                     T12        D€iective premises - public _ Other
                           E30           Public Utilities & Gas T,ansmission Companies
                                                                                                                     720        Products Liability - Other than Vehicular
                           E90          All other
                                                                                                                     728        Malpractice - Medical

  Miscellaneous           M00                                                                                        T29        Malpractice - Legal
                                        lnjunction
                          M10                                                                                        T30       Malpractice - All olher
                                        Receivership
                          M20                                                                                        T40       Assault and gattery
                                        Mandamus
                          M30                                                                                        T50       Defamation
                                        Habeas Corpus (exlradiflon, release from penal
                                        lnstitution)                                                                 T6J       Animals - Dog
                          M40           Arbitration                                                                  T69       Animals - Other
                          M50           Declaratory Judgment                                                        T70        False Arrest
                          M63           Bar Discipline                                                              T71        Fire Damage
                          M86           Deparlment of Labor Unemployment Compensation                               TS0        All other
                                        Enforcement
                          M68          Bar Discipline - lnactive Slatus                       Vehicular Toris       v01        llidtor Vehicles" - Driver and/ot passenger(s) vs.
                          M7A          Municlpal Ordinance and Regulation Entorcement                                          Driver(s)

                          M80          Foreign CivitJudgments - C.G.S. 32_604 & C.c.S.
                                                                                                                    v04        Motor Vehicles* - pedestrian vs. Driver
                                       50a-30                                                                       v05        Motor Vehlcles' - propeny Damage     only
                         M83           Small Claims T.ansfer to Regular Docket                                      v06       Motor Vehicle" - products Liability lncluding War.anty
                         M84           Foreign Protective Order                                                     v09       Motor Vehicle* - All other
                         M90           All other                                                                    vt0       Boats
                                                                                                                    v20       Airplanes
 Housing                  H10          Housing - Return of Securily Deposit
                                                                                                                    v30       Raikoads
                          11   12      Housing - Rent and/ot Damages
                                                                                                                    v40       Snowmobiles
                         H40           Housing - Audita euerela/lnjunction
                         H50
                                                                                                                    v90       All other
                                       Housing - Adminiskative Appeal
                                                                                                                              -Motor
                         H60           Housing - Municipal Enforcemeni                                                                Vehicles include cars, lrucks, motorcycles,
                                                                                                                              and motor scoot€rs.
                         H90           Housing - Ail Other
                                                                                             Wlls, Estates          w10       Const.uclion of Wlls and Trusts
                                                                                             and Trusts             w90       All other



JD-CV-I   Rev. 4-16 (Back/page 2)

                                                                                     (Page 2 of 2)
      Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 13 of 23




 RETURN DATE: JULY 28,2020                                                                                       SUPERIOR COURT

 RUBY AMANCIO                                                                                                    J.D. OF DANBURY

v.                                                                                                               AT DANBURY

TARGET CORPORATION
D/B/A TARGET STORES, INC.                                                                                        JUIIE 23,2020

                                                               coMPLTATNT

          I'      On July 5,2018, and at all times mentioned herein the defendant, TARGET

coRPoRATIoN DIBIA TARGET sroRES, INC.                                                    (hereinafter           *TARGET")         was a

corporation organized and existing under the laws of the State of Connecticut with a business

address   of   1000   Nicollett Mall, Minneapolis, Minnesota.

          2.      At all times mentioned herein the defendant, TARGET, managed, maintained,

possessed and/or controlled property (hereinafter "Premises") known as 7 Stony                                                    Hill   Road in

Bethel, Connecticut, at which the plaintiff, RUBY AMANCIO, was a business invitee and

patron.

          3.      At all times relevant hereto it was the responsibility of the defendant, TARGET,

through its agents, servants andlor employees, to exercise orclinary                                            an.cl   reasonable care to

maintain said premises in a reasonably safe condition for persons such as the plaintiff.

          4.      On July 8,2018 the plaintiff, RUBY                                 AMANCIO, was walking inside                         the

Premises near the food court area open to the public when she was caused to slip and fall by




                                      LAW OFFICES OF BRIAN J. IITONGELLUZZO, LLC
                          l.2l I Clrnse Pilk\yay. Watcrbury, Cl'06?0s. Oflicej       (9O9]|   b14.t326. Fil.\r(:2os) i5]i-tslt5
                          55 L€xirgton Sheer . New llrir{in,   gt   06.059           (rno) ro,;- rrOo . l.ax, iscoi Be(i_t?ti
                                                                             nffi,
     Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 14 of 23




water upon on the floor, causing injuries and damages to the plaintiff as more fully set forth

below.

         5.    The injuries and damages suffered by the plaintiff as a result of her fall were

caused by the negligence and carelessness of the defendant,                                TARGET, and/or its agents,

servants and employees, in one or more of the following ways:

               a.      In that it failed to keep the Premises reasonable safe for persons such as
                       the plaintiff lawfully using said Premises;

              b.       In that it permitted or caused the water to remain in the area where the
                       plaintifffell, thereby rendering                         said area dangerous to pedestrians such as
                       the plaintiff;

              c        In that it knew or should have known that the Premises were frequented
                       and used by customers such as the plaintiff, and that the safety of such
                       persons depended on the fulfillment of its obligation to maintain the
                       Premises, yet if failed to do so;

              d        In that allowed the water on which the plaintiff fell to be upon the floor for
                       an uffeasonable period of time and failed to rernediate the danger it posed;

              e       In that it failed to provide adequate waming to the plaintiff of the
                      aforementioned dangerous condition;

              f.      In that it knew, or in the exercise of reasonable care should have known,
                      of the danger posed to persons such as the plaintiff by the water and
                      should have taken measures to remedy it, but failed to do so; andlor

              o
              E'      In that it failed to perform rcasonable andlor timely inspections of the
                      Premises in order to discover the existence of the water on which the
                      plaintiff fell, although it could and should have done so.




                                                             ?age z oI     5

                                   LAW OFFICES OF BRIAN J. MONGELLUZZO, LLC
                    tgl t   Chase l)flrkrvay. Warerbury,   gl- 06?08.   Oflicej (g0s) 57.F9st6. Fnxr (9O$) ?dti-lrJj5
                    55 l-erington Streer. Nelv   O.'"'" tt.,llrXT               (teo) aoo-rzuo. Far, isd0) slrirz,.li
                                                                    *Ofti*,
      Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 15 of 23




          6.   As a result of the negligence and carelessness of the defendant, TARGET,

tluough its agents, servants and/or employees, the plaintifl RUBY AMANCIO, suffered the

following injuries, some or all of which may be permanent in nahrre:

               a.         Injuries to the muscles and soft tissues of her cervical spine;

               b.        Cervical disc herniations at the C5-C6 and C6-C7 levels;

               c.        Injuries to the muscles and soft tissues of her thoracic spine;

               d.        Iqiuries to the muscles and soft tissues of her lumbar spine;

               e.        Lumbar disc displacement at the L4-L5 and L5-S1 levels;

               f.        Right knee meniscal sprain/tear;

               g.        Right knee strain/sprain; and

               h.        Emotional upset.

          7.   All   or some of said injuries or effects therefrom are, or may become, permanent in

nature.

          8.   As a further tesult of the negligence and carelessness of the defendant, through its

agents, apparent agents, selvants, andlor employees, the                             plaintiff was forced to expend large

sums of money for hospital and medical care, medication, diagnostic tests and thelapy, all

necessary to her recovery, and may be forced to expend additional sums in the future.




                                                                Page   I of5
                                    LA\v OFFICES OT' BRIAN J. MONGELLUZZO, LLC
                       l'll t Chase Parlnvay. lVaterbury, CT 06708 . Office: (gO$) i7,F.J39{;. Fax: (9o9) i 55-1435
                      5ri Lexiusrou streot . Nelv llritain,                          8ed-r?ee. rrrx: (860) 826-t7']i
                                                              ",;::1"1;:lliT,(860)
      Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 16 of 23




       9.      As a further result of the negligence and carelessness of the defendant, through its

agents, apparent agents, seryants, and/or employees, the                        plaintiff was unable, and remains

unable, to participate in and enjoy her usual activities.




       WHEREFORE, the plaintiff claims money damages.


                                                               THE PLAINTIFF,
                                                               RUBY       CIO
                                                                                        /,



                                                               BY

                                                                      Law Offices of Brian J. Mongelluzzo,LLC
                                                                      1211 Chase Parkway
                                                                      Waterbury, CT 06708
                                                                      Q03) s74-2326
                                                                      Juris   No.:       424434
                                                                      HerAttomey




                                                              Page    * of6

                                    LAW OTTICES OF BRIAN J. MONGELLUZZO, LLC
                                                 Cl' o6?os . Offlcer (9o$) 31'l-t926 ' Frx: {golf) 165-tA85
                       lg I I chrse Prrkrvtry . Wnterbury.
                       66 Lexington Sbeet. Nes tlrit{in,     CT:nt;           (*")   826-l?ee' Irsx; (860) a?a-1127
                                                                      f,Jff
     Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 17 of 23




RETURN DATE; JULY             28,2A20                                                  :            SUPERIOR COURT

RUBY   AMANCIO                                                                         :            J.D. OF DANBURY

V.                                                                                     :            ATDANBURY

TARGET CORPORATION
DIBIA TARGET STORES,INC.                                                                :           JUN823,2020

                            STATEMENT OEJ\MOUNT IN DEMANI)

       The amount of money damages claimed is greater than Fifteen Thousand Dollars

($15,000.00), exclusive of interest and costs.


                                                              THE PLAINTIFFO
                                                              RUBY


                                                              BY:
                                                                             B
                                                                      Law Offices of Brian J. Mongelluzzo,LLC
                                                                      55 Lexington Street
                                                                      New Britain, cT a6052
                                                                      (203) s74-2326
                                                                      Juris No.: 424434
                                                                      Her Attomeys




                                                              Page 6 ol 5

                                   LAW OFFICES OFBRIAN J, MONGELLUZZO,LLC
                      t?r I Chase I'arkrvly. Waterbrrry, Cl't)6708 . Ofiice: (?os) 574-'Jlt{26' Fax: (ros) 755-1835
                      55 l.exinldon streei. Ncrv llritain. (;l;::lr;;.i.,:lfi,Cto) tte6-r?eo't"ax' (s(to) B'r(i-r7e't
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 18 of 23




                                 EXHIBIT C




                                             8

                         Conway Stoughton LLC o Attorneys at Law
                         641 Farmington Avenue, Hartford, CT 06105
                    (860) s23-8000   r Fax (860) 523-8002. IURIS NO.   421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 19 of 23




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF GONNECTICUT


  RUBY AMANCIO,
                             Plaintiff

  VS                                                           CivilAction No.
  TARGET CORPORATION D/B/A
  TARGET STORES, INC.

                             Defendant                  :      July 22,2020

                                   NOTICE OF REMOVAL

         PLEASE TAKE      NoIcE      that, pursuant to 2g u.s.c. SS 1332, 1441, and 1446,

  defendant, Target Corporation d/b/a Target Stores, lnc., hereby gives notice of the

  removal of the above-eaptioned aetion from the Superior Court of Connecticut, J.D. of

  Danbury at Danbury, which is the judicial district in which said action is pending, to this

  Court. The grounds for removal are as follows:

         1.     On or about July 8, 2020 the plaintiff, RUBY AMANCIO, commenced a

  civil action against Target Corporation D/B/A Target Stores, lnc. in the Superior Court

  of Connecticut, J.D. of Danbury, at Danbury, titled Rubv Amancio v. Taroet Corporation

  D/B/A Tarqet Stores, Inc. (the "Danbury Action"), Docket Number, DBD-6V2g_

  6036522-S.




                                                   I

                               Conway Stoughton LLC      .Attorneys at Law
                               641 Farmington Avenue,    Hartford, CT 06105
                          (860) 523-8000   r Fax (860) 523-8092r IURIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 20 of 23




         2.     ln the plaintiffs Complaint, she alleges that as a result of the negligence

  of the defendant, she "suffered the following injuries, some or all of which may
                                                                                   be
  permanent in nature. injuries to the muscles and soft tissues of her
                                                                       cervical spine;
  cervical disc herniations at the C5-C6 and C6-C7 levels; injuries to the muscles
                                                                                   and
  soft tissues of her thoracic spine; injuries to the muscles and soft tissues
                                                                               of her lumbar
  spine; lumbar disc displacement at the L4-L5 and L5-S1 levels; right knee meniscal

  sprain/tear; right knee strain/sprain and emotional upset."

         3.     Plaintiff's counsel's demand letter dated April 30, 2020 sets forth medical

  bills of over $100,000, and makes a demand of $500,000 to setile the plaintiff,s
                                                                                   claims.

         4'     This Notice of Removal is filed pursuant to 28 U.S.C. gg 1441 and
  1332(a) because complete diversity exists between the plaintiff and the defendant

  Target Corporation d/b/a Target Stores, lnc., and the amount in controversy exceeds

  the sum or value of $75,000, exclusive of interest and costs.

         5.     There is complete diversity of citizenship between the plaintiff and the

  defendant. Plaintiff is an individual who is a citizen of the State of Connecticut.
                                                                                      The
  defendant, Target Corporation, is a Minnesota corporation and maintains its principal

  place of business in Minneapolis, Minnesota.




                                               2

                               Conway Stoughton LLC . Attorneys at Law
                               641 Farmington Avenue, Hartford, CT 06105
                         (860) 523-8000 . Fax (860) s23-8092o
                                                              |URIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 21 of 23




         6.      Upon information and belief, the value of the Danbury Action exceeds the

  sum or value of $75,000, exclusive of interest and costs. Specifically, the case appears

  to have value in excess of $75,000 based on the extensive list of injuries listed in the

  plaintiffs Complaint, the medical bills of over $100,000 and the demand of $500,000

  to settle the plaintiff's claims, set forth in plaintiffs counsel's demand letter dated April

  30, 2020.

         7   -   This Notice of Removal is being timely filed within 30 days after the

  receipt by defendant, Target Corporation d/b/a Target Stores, lnc., through service of

  a copy of the initial pleading setting forth the claim for relief upon which plaintiffs claims

  are based, pursuant to 28 U.S.C. S 1446. Plaintiff served her initial pleading in the

  Danbury Action on defendant Target Corporation d/b1a Target Stores, lnc. on June 24,

  2020. Accordingly, the time for filing this Notice under the provisions of 28 U.S.C.        S

   1441 has not expired.

         8'      This Court would have had original subject matter jurisdiction of this

  action under the provisions of 28 U.S.C. S 1332 if the Danbury Action had originally

  been brought in Federal court. Removal is therefore proper under 28 U.S.C. 1aa1(a).
                                                                            $

          9.     Removalof this case on the basis of diversity citizenship is not precluded

   by 28 U.S.C S 1441(bX2) because none of the parties in interest has joined and served




                                                    J


                                Conway Stoughton LLC      oAttorneys at Law
                                641 Farmington Avenue,    Hartford, CT 06105
                           (860) 523-8000   r Fax (860) 523-8092o IURIS NO.421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 22 of 23




  as a defendant a citizen of the state of connecticut, which is the state in
                                                                              which the
  Danbury Action was brought.

         10'    All state court papers served on defendants at the time of removal,
  consisting of the summons and complaint, are attached hereto as Exhibit
                                                                          B.

         11'    Written notice of the filing of this Notice has been given to all parties
                                                                                          as
  required by law (Exhibit C).

         12'        Pursuant to 28 USC S1446(d), the defendant has notified the
                                                                                Superior
  court of the state of connecticut of the filing of this petition.

         For the reasons set forth above, defendant hereby removes
                                                                   this action from the
  superior court of connecticut, J.D. of Danbury at Danbury, to this court.


                                               DEFENDANTS,
                                               TARGET CORPORATION D/B/A
                                               TARGET STORES, INC., ETAL


                                               By /s/ Ren ee W. Dwver 10580
                                               Renee W. Dwyer, ct10580
                                               Conway Stoughton LLC
                                               641 Farmington Avenue
                                               Hartford, CT 0610S
                                               Phone: (860) 523-8000
                                               Fax: (860) 523-8002
                                               E-Mail : rdwyer@conwaystouqhton.com




                                                4

                                Conway Stoughton LLC o Attorneys at Law
                                641 Farmington Avenue, Hartford, CT 06105
                          (860) 523-8000 o Fax (860) 523-80glr
                                                               JURIS NO. 421209
Case 3:20-cv-01031-MPS Document 1 Filed 07/22/20 Page 23 of 23




                                       GERTIFICATION

         I hereby certify that on July 22,2020, a copy of the foregoing Federal Notice of
  Removal was filed electronically and served by mail on anyone unable to accept
  electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
  the Court's electronic filing system or by mail to anyone unable to accept electronic
  filing as indicated on the Notice of Electronic Filing. Parties may access this filing
  through the Court's CM/ECF System.


                                               /s/ Renee W. Dwyer ct10580
                                               Renee W. Dwyer, ct10580
                                               Conway Stoughton LLC
                                               641 Farmington Avenue
                                               Hartford, CT 06105
                                               Phone: (860) 523-8000
                                               Fax: (860) 523-8002
                                               E-Mail : rdwyer@conwavstoug hton. com




                                                 5


                                Conway Stoughton LLC     . Attorneys at Law
                                641 Farmington Avenue,    Hartford, CT 06105
                           (860) 523-8000 r Fax (850) 523-80ptr jURIS NO.421209
